Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-31 are pending and have been examined.
Priority
This application, Serial No. 17/475,807 (PGPub: US2022/008917) was filed 09/15/2021. This application is a CONTINUATION of Serial No. 15/737,013 filed 12/15/2017 and now US Patent 11,130,124, which is a 371 of PCT/EP2016/064217 filed 06/20/2016. This application claims benefit to Foreign Application EPO 15172909.2 filed 06/19/2015.
Information Disclosure Statements
The Information Disclosure Statement filed 09/15/2021 has been considered by the Examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 24 and 29 recite “wherein the capillary system is configured to have a resistivity of the first fluidic channel, a resistivity of the second fluidic channel” and this limitation is confusing because the claim recites that the capillary system comprises a capillary pump and does not make clear how the capillary system comprising a pump is capable of “having” a resistivity in the channels. Examiner speculates that perhaps the capillary system is providing the channels with the desired resistivity but the claim does not clearly recite this.
Claim 16 recites at lines 9 and 10 “a coating fluid” and it is unclear if this coating fluid is intended to be the same fluid recited in the preamble and contained in the coating fluid reservoir or if an additional and alternative coating fluid is present within the device.
Claim 31 recites “propagating a fluid sample from the third fluidic channel” and this limitation is confusing as claim 29 has already recited that the fluidic flow path is created at the common junction such that the coating fluid does not propagate into the third fluidic channel so it is unclear how a sample can be propagated from the third fluidic channel if the fluid was never there. Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19-20, 22-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2006/0054226, Pub Date: 03/16/2006, hereinafter “Yamazaki”).
Regarding claims 16-17, 24-25, Yamazaki teaches throughout the publication a fluidic methods and devices (for example, see Fig 1), the fluidic device comprising: a first fluidic channel, a second fluidic channel, and a third fluidic channel intersecting at a common junction, wherein the first fluidic channel is connectable to a fluid reservoir, and wherein the third fluidic channel is connectable to a sample fluid reservoir (paragraph 0066, reservoirs at the end of the channels); an outlet vent (paragraph 0119, fluid discharged via 104) and a fluid control means configured for creating a fluidic flow path (paragraph 0067, pump) such that a fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third fluidic channel (paragraphs 0072-0074). 
Although Yamazaki does not specifically teach that that fluid control means creates the flow path for a coating fluid such that, when coating, a coating fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third fluidic channel, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the pump in the device of Yamazaki is capable of creating flow paths and the reservoir is capable of holding a coating fluid, it reads on the claims. Yamazaki teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use. 
Yamazaki further teaches the device wherein the fluid control means is a capillary system and comprises a capillary pump coupled to the second fluidic channel utilizing capillary pressure for controlling the fluid flow (paragraphs 0072-0074) and wherein at least part of the first and second fluidic channel are dimensioned shaped for fluidic control through the channels (micron sized channels, for example, paragraph 0120). Although Yamazaki does not specifically teach wherein the capillary system is configured to have a resistivity of the first fluidic channel and a resistivity the second fluidic channel, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the pumps and reservoirs in the device of Yamazaki is capable of creating pressure for fluid movement, it reads on the claims. Yamazaki teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use. 
Regarding claim 19, Yamazaki teaches the device further comprising a fourth fluidic channel also intersecting at the common junction (see Figure 1, paragraph 0066, first, second, third and fourth flow channels with common junction), wherein the fluid control means is configured for creating the fluidic flow path such that the fluid does not flow into the third or fourth fluidic channel (paragraph 0067, pump; paragraphs 0072 and 0074). Although Yamazaki does not specifically teach that that fluid control means creates a flow path for a coating fluid such that, when coating, a coating fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third and fourth fluidic channel, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the pump in the device of Yamazaki is capable of creating flow paths and the reservoir is capable of holding a coating fluid, it reads on the claims. Yamazaki teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.  
Regarding claim 20, Yamazaki teaches the device wherein at least part of the first fluidic channel, at least part of the second fluidic channel, or both include a restriction that is dimensioned and positioned relative to the common junction such that fluid flow and propagation of the coating fluid into the third and fourth fluidic channels is minimized (paragraph 0067).
Regarding claims 22-23, Yamazaki teaches the system as described above. Although Yamazaki does not specifically teach that the capillary system is configured with the claimed pressures and resistivities seen in the claims, such limitations are drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the pumps and reservoirs in the device of Yamazaki is capable of creating pressure for fluid movement, it reads on the claims. Yamazaki teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claims 27-28 Yamazaki teaches a sensing system for sensing an analyte, comprising: a fluidic device according to claim 16 (see above and Figure 1); and a sensor positioned for sensing an analyte in a fluid sample propagating through the fluidic device (paragraphs 0018 and 0074).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2006/0054226, Pub Date: 03/16/2006, hereinafter “Yamazaki”) in view of Backes et al. (US 2008/0190220, Pub Date: 08/14/2008).
	Regarding claims 18 and 26, Yamazaki teaches the devices as described above. However the reference fails to specifically teach that the first fluidic channel has a meander-shape.
	Backes teaches throughout the publication a microfluidic sample folder comprising at least one sample receiving compartment and at least one distributor channel (abstract). More specifically, Backes teaches that the distributor channel can preferably be of meandering design (paragraphs 0029 and 0077).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the first fluidic channel of Yamazaki to incorporate a meandering shape as taught by Backes because it would have been desirable to prevent premature transfer from the incoming channels and chambers (Backes, paragraph 0077).
	Regarding claim 21, Yamazaki in view of Backes teaches the device wherein the common junction and the capillary pump further comprise capillary wicking structures (Backes, paragraphs 0016, 0019, 0030). One skilled in the art would have been motivated to modify the device of Yamazaki to incorporate capillary structures as taught by Backes because it would have been desirable to have greater fluidic control.

Claim(s) 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2006/0054226, Pub Date: 03/16/2006, hereinafter “Yamazaki”) in view of Brenan et al. (US 2015/0011436, Pub Date: 01/08/2015).
Regarding claim 29, Yamazaki teaches throughout the publication a fluidic methods and devices (for example, see Fig 1), the fluidic device comprising: a first fluidic channel, a second fluidic channel, and a third fluidic channel intersecting at a common junction, wherein the first fluidic channel is connectable to a fluid reservoir, and wherein the third fluidic channel is connectable to a sample fluid reservoir (paragraph 0066, reservoirs at the end of the channels); an outlet vent (paragraph 0119, fluid discharged via 104) and a fluid control means configured for creating a fluidic flow path (paragraph 0067, pump) such that a fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third fluidic channel (paragraphs 0072-0074). 
Although Yamazaki does not specifically teach that that fluid control means creates the flow path for a coating fluid such that, when coating, a coating fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third fluidic channel, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the pump in the device of Yamazaki is capable of creating flow paths and the reservoir is capable of holding a coating fluid, it reads on the claims. Yamazaki teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use. 
Yamazaki further teaches the device wherein the fluid control means is a capillary system and comprises a capillary pump coupled to the second fluidic channel utilizing capillary pressure for controlling the fluid flow (paragraphs 0072-0074) and wherein at least part of the first and second fluidic channel are dimensioned shaped for fluidic control through the channels (micron sized channels, for example, paragraph 0120). Although Yamazaki does not specifically teach wherein the capillary system is configured to have a resistivity of the first fluidic channel and a resistivity the second fluidic channel, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the pumps and reservoirs in the device of Yamazaki is capable of creating pressure for fluid movement, it reads on the claims. Yamazaki teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use. 
While Yamazaki teaches flowing a fluid through the fluidic device as claimed, the reference fails to specifically teach that the fluid is a coating fluid comprising elements that bind to a target analyte in a fluid sample.
Brenan teaches throughout the publication a differentially coated device for conducting a plurality of nano-volume specified reactions (abstract). More specifically, Brenan teaches processes for coating a microfluidic chip with linking agents to create reactivity towards a modifying reagents so that capture probes can be coated to the array (see for example, paragraphs 0040, 0060 and 0280).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the method and device of Yamazaki to incorporate a coating fluid as taught by Brenan because it would have been desirable to allow the surface to be appropriately functionalized with the desired biocompatibility for the desired reactions (Brenan, paragraph 0060).
Regarding claim 30, Yamazaki teaches the device further comprising a fourth fluidic channel also intersecting at the common junction (see Figure 1, paragraph 0066, first, second, third and fourth flow channels with common junction), wherein the fluid control means is configured for creating the fluidic flow path such that the fluid does not flow into the third or fourth fluidic channel (paragraph 0067, pump; paragraphs 0072 and 0074). Although Yamazaki does not specifically teach that that fluid control means creates a flow path for a coating fluid such that, when coating, a coating fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third and fourth fluidic channel, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the pump in the device of Yamazaki is capable of creating flow paths and the reservoir is capable of holding a coating fluid, it reads on the claims. Yamazaki teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 19, 22-27, 29-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,130,124. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claims 16-17, Patent 124 recites a fluidic device for locally coating and modifying an inner surface of a fluidic channel with a coating fluid, the fluidic device comprising:
a first fluidic channel, a second fluidic channel, and a third fluidic channel intersecting at a common junction, wherein the first fluidic channel is connectable to a coating fluid reservoir, wherein the third fluidic channel is connectable to a sample fluid reservoir, wherein the common junction comprises an array of first micropillars and wherein the coating fluid comprises elements that bind to a target analyte in a fluid sample; and
a fluid control means configured for creating a fluidic flow path for the coating fluid at the common junction such that, when coating, the coating fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third fluidic channel;
wherein the fluid control means comprises a capillary system,
wherein the capillary system comprises a capillary pump, the capillary pump comprising an array of second micropillars, coupled to the second fluidic channel,
wherein the capillary system is configured to provide a resistivity of the first fluidic channel, a resistivity of the second fluidic channel, a capillary pressure in the capillary pump, and a capillary pressure in the third fluidic channel such that the coating fluid does not flow into the third fluidic channel when propagating from the first fluidic channel to the second fluidic channel, via the common junction, and
wherein at least part of the first fluidic channel, at least part of the second fluidic channel, or both are shaped such that the resistivity of the first fluidic channel is greater than the resistivity of the second fluidic channel (see reference claim 1).
Regarding instant claim 24, Patent 124 recites a fluidic device for locally coating and modifying an inner surface of a fluidic channel with a coating fluid, the fluidic device comprising:
a coating fluid reservoir, wherein the coating fluid comprises elements that bind to a target analyte in a fluid sample;
an outlet vent;
a first fluidic channel, a second fluidic channel, and a third fluidic channel intersecting at a common junction, wherein the first fluidic channel is connected to the coating fluid reservoir, wherein the third fluidic channel is connectable to a sample fluid reservoir, and wherein the common junction comprises an array of first micropillars; and
a fluid control means configured for creating a fluidic flow path for the coating fluid at the common junction such that, when coating, the coating fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third fluidic channel;
wherein the fluid control means comprises a capillary system,
wherein the capillary system comprises a capillary pump, the capillary pump comprising an array of second micropillars, coupled to the second fluidic channel and the outlet vent,
wherein the capillary system is configured to provide a resistivity of the first fluidic channel, a resistivity of the second fluidic channel, a capillary pressure in the capillary pump, and a capillary pressure in the third fluidic channel such that the coating fluid does not flow into the third fluidic channel when propagating from the first fluidic channel to the second fluidic channel, via the common junction, and
wherein at least part of the first fluidic channel, at least part of the second fluidic channel, or both are shaped such that the resistivity of the first fluidic channel is greater than the resistivity of the second fluidic channel (see reference claim 9).
	Regarding instant claim 29, Patent 124 recites a method for partly coating and modifying an inner surface of a fluidic channel with a coating fluid, comprising:
providing a fluidic device having:
a first fluidic channel, a second fluidic channel, and a third fluidic channel intersecting at a common junction, wherein the first fluidic channel is connectable to a coating fluid reservoir, wherein the third fluidic channel is connectable to a sample fluid reservoir, wherein the common junction comprises an array of first micropillars, and wherein the coating fluid comprising elements that bind to a target analyte in a fluid sample;
a fluid control means configured for creating a fluidic flow path for the coating fluid at the common junction such that, when coating, the coating fluid propagates from the first fluidic channel to the second fluidic channel via the common junction without propagating into the third fluidic channel;
wherein the fluid control means comprises a capillary system,
wherein the capillary system comprises a capillary pump, the capillary pump comprising an array of second micropillars, coupled to the second fluidic channel, and
wherein the capillary system is configured to provide a resistivity of the first fluidic channel, a resistivity of the second fluidic channel, a capillary pressure in the capillary pump, and a capillary pressure in the third fluidic channel such that the coating fluid does not flow into the third fluidic channel when propagating from the first fluidic channel to the second fluidic channel, via the common junction, and
wherein at least part of the first fluidic channel, at least part of the second fluidic channel, or both are shaped such that the resistivity of the first fluidic channel is greater than the resistivity of the second fluidic channel;
connecting the first fluidic channel to the coating fluid reservoir;
propagating the coating fluid from the first fluidic channel to the second fluidic channel, via the common junction, thereby coating the common junction and at least a portion of the second fluidic channel; and
while propagating the coating fluid, creating a fluidic flow path at the common junction such that the coating fluid does not propagate into the third fluidic channel (see reference claim 4).
Regarding instant claim 19, see reference claim 2; regarding instant claim 22, see reference claim 7; regarding instant claim 23, see reference claim 8; regarding instant claim 25, see reference claim 10; regarding instant claim 26, see reference claim 11; regarding instant claim 27, see reference claim 3; regarding instant claim 30, see reference claim 5; regarding instant claim 31, see reference claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/             Primary Examiner, Art Unit 1641